Title: To James Madison from James Leander Cathcart, 30 August 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


30 August 1803, “Frigate Adams at Sea.” No. 11. Wrote in his last letters (nos. 9 and 10 [24 and 25 July]) that he was drawing on the State Department for $20,000 “in order to facilitate a negotiation between the United States and the Regency of Tripoli.” Believes “it would have been of no service what ever but the reverse, to have proceeded to Tripoli without funds or credit.” Also informed JM of his passage on a Greek ship to Malta to join the U.S. squadron. Encloses documents marked 1 through 6 to give JM “the particulars of the cash negotiation in detail.” His letter to Morris of 1 Aug. (enclosure A) will explain why he never proceeded to Malta.
On 13 Aug. the U.S. squadron anchored “in the road of Leghorn.” Presented Morris with enclosure A and an extract from Cathcart’s 9 Apr. instructions. In conversation with Morris, learned that after Morris’s negotiation at Tripoli the John Adams “totally destroy’d” a Tripolitan ship of 22 guns, that the U.S. squadron left the coast of Tripoli at the end of June and visited Malta, Messina, and Naples, that Mrs. Morris and her two children are passengers on the New York, that on board the John Adams are two Neapolitan princes, and that [William Loughton] Smith is a passenger on the Adams.
On 15 Aug. sent Morris enclosure B and received Morris’s answer to his of 1 Aug. (enclosure C). “I cant conceive what part of my letter he construes to allude to a suspension of his superintending Agency, but the very observation is sufficient proof of his jealousy that any other person should be empower’d to negociate with the Barbary States but himself.” On 16 Aug. wrote Morris again (enclosure D). “He only gave me a verbal answer, specifying that it was not in his power to comply with my request … & observed that he would endeavor to send me over to Tunis in the Adams & would order Captn. Campbell to remain three or four days for my dispatches; I gave the Comodore the perusal of my instructions & the Presidents letters to the Bashaw of Tunis.… I candidly inform’d the Comodore that I conceived that he had treated me very ill in having taken me all round the mediterranean & then sent me to Leghorn at the moment which offer’d for the puting my instructions into execution & his proceeding before Tripoli to negotiate without me … was an act which it was impossible for me to reconcile to my ideas of propriety.” He replied that he had not intended “to wound my feelings” but “conceiv’d he could negotiate with those powers without my assistance & that consequently my services were unnecessary.” Of this “government are the best judges.” It seems extraordinary that though Morris acknowledged in a 5 June letter to Nissen that he was “unacquainted with the usages of Barbary … at the moment he contemplated a negotiation he should refuse to accept the assistance of a person legally authorized by government for that purpose & who was perfectly acquainted with their views usages and intrigues.”
On 17 Aug. “Morris gave me a detail of his negotiation with Tripoli in 19 Numbers, which I took a copy of but do not forward them as you can procure one from the Navy department.” Confines himself to “one simple observation.” “In my instructions of Augt. 22nd. 1802 … is the following paragraph. ’It cannot be unfair in a prosecution of a just war or the accomplishment of a reasonable peace to take advantage of the hostile co-operation of others; As far therefore as the views of the brother may contribute to our success the aid of them may be used for the purpose, should this aid be found inapplicable or his own personal object unattainable, it will be due to the honor of the United States, & to the expectations he will have naturally form’d to treat his disappointment with much tenderness & to restore him as nearly as may be to the situation from which he was drawn, or to make some other convenient arrangement that may be more eligible to him. In case of a treaty of Peace with the ruling Bashaw of Tripoli, perhaps it may be possible to make some stipulation formal or informal in favor of the brother which may be a favorable alleviation of his misfortune.[’]”
Morris “opens his negotiation … by betraying that unfortunate mans intentions to his brother the reigning Bashaw of Tripoli & thus signs his death warrant.” Asks JM “if this conduct is either generous or consistent with the honor and dignity of the United States or the promises made by Comodore Morris to the said Bey of Dernas Agents when he was at Tunis in March last & whether it is not in direct violation of the Presidents instructions on that head.” Declares that he “would not have given this information to the Bashaw of Tripoli to have procured the United States a peace.” Refers JM to Morris’s negotiations with Tripoli (nos. 1 and 2), already forwarded to the Navy Department. On 18 Aug. Morris sent the Enterprize to Malta “in quest of a vessel sent with dispatches from the United States.” On 20 Aug. Cathcart wrote a letter (enclosure E [not found]) which he asked Morris to sign and which he intends to forward to Tripoli “to promote our interests in that quarter.” Will send copies to the State Department “in due season.”
On 21 Aug. Morris sailed for Florence in the company of Smith “in consequence of a decree of the French govt. declaring that all British manufactures & collonial produce shipp’d on board neutrals will not be admited to entry in any of the ports of the French Republic & that any goods of said description being found on board vessels of a neutral power within their ports will be confiscated.” Morris requested of General Olivier a determination on the port of Leghorn. Olivier declared Leghorn a French port, adding “that the decree of his government would be put in as full force at Leghorn as in any of the ports of France.” Morris goes to Florence “to know in what point of view the Queen of Etruria will consider genl. Olivieres declaration!” “Poor woman; her answer I presume will be Sir you see our situation, the French troops are in possession of Leghorn. I therefore must defer giving a decisive answer untill a more favorable opportunity.”
On 24 Aug. the John Adams, its Tripolitan prize, and a convoy of merchant ships sailed westward. A report circulated that two Tripolitan cruisers had sailed. “If this report is true the John Adams will stand a fair chance to fall in with them.” On 27 Aug. embarked on the Adams and sailed for Tunis, leaving the New York at Leghorn. “On my arrival I will … communicate to you every occurence worthy your attention as well as the different stages of the negotiation; I intend dispatching a Courier to Tripoli immediately after my first audience from the Bashaw of Tunis.” Has reason to hope for success, “though I must candidly confess, that I would much sooner be employ’d in battering down their walls than in paying them money.”
Has informed JM that the Netherlands had promised $80,000 to Tripoli “as the price of peace.” As the war with Great Britain prevents Dutch vessels from navigating the Mediterranean, the Netherlands have decided not to pay the amount, believing “the Bashaw of Tripolis friendship … not worth purchasing.”
In reply to JM’s request for “information relative to an adequate compensation for Mr. Nissen,” recommends that “a letter of thanks accompanied with a snuff box adorn’d with the arms of the United States set in brilliants of the value of five or six hundred dollars may be sent him as a token of the Presidents approbation of his conduct.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 8 pp.; docketed by Wagner. For enclosures, see nn. 1, 2, and 4–6.



   
   The enclosures referred to (7 pp.; docketed by Wagner as received in Cathcart’s dispatch no. 11) are copies of (1) Cathcart to Degen, Purviance, & Company, 24 July 1803, stipulating 8 percent interest on a $30,000 loan payable in bills upon the U.S. at thirty days’ sight; (2) Degen, Purviance, & Company to Cathcart, 25 July 1803, justifying an interest rate of 10 percent and offering a $20,000 loan, for which Cathcart would have to draw a bill of $22,222.22; (3) a certificate from the Leghorn exchange brokers, 25 July 1803 (in French), attesting to the fact that the regular discount on U.S. bills is 10 percent without including either commission or brokerage; (4) Degen, Purviance, & Company to Cathcart, 26 July 1803, acknowledging the receipt of his draft on JM for $22,222.22 at thirty days’ sight and placing $20,000 to his credit; (5) Cathcart to Degen, Purviance, & Company, 29 July 1803, requesting postponement of the negotiation of his bills because he has not been able to engage a voyage to Malta; (6) Degen, Purviance, & Company to Cathcart, 29 July 1803, informing him that the bills were negotiated two days earlier and remitted to a ship that sailed that morning for Philadelphia.



   
   Cathcart’s enclosure A (4 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:503–4) is a copy of a letter to Richard Morris, 1 Aug. 1803, informing him of JM’s instructions, the powers given Cathcart to negotiate with Tripoli and Tunis, and Cathcart’s wish to join Morris as soon as possible. Requests that Morris furnish him with the means to travel from Leghorn to Tunis and Tripoli to carry out his instructions.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:494–95.



   
   Cathcart’s enclosure B (3 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:512–14) is a copy of a letter to Morris, 15 Aug. 1803, transmitting a plan of negotiation for a peace treaty with Tripoli, though his inclination is to carry on the war. Believes that the prize taken from the Tripolitans, worth about $5,000, is highly valued by the bashaw and can be returned to him in lieu of the $500,000 demanded for an end to hostilities. Writes that, should Morris agree, the ship must be “painted & her yards & riging black’d & tar’d.” Notes also that he can be ready to embark for Tripoli in four hours.



   
   Enclosure C (2 pp.; printed ibid., 2:511–12) is a copy of a letter from Morris to Cathcart, 15 Aug. 1803, placing the Enterprize at Cathcart’s disposal for his trip to Tunis. Morris indicated that a conveyance to Tripoli was not possible unless the squadron was reinforced, because of the Meshouda situation with Morocco. Morris further asked for a perusal of Cathcart’s instructions, as Morris had begun negotiations with the Tripolitan prime minister, Sidi Mohammed Dghies. Morris offered to show the correspondence, proposed treaty, and Tripolitan demands to Cathcart.



   
   Enclosure D (1 p.) is a copy of a letter from Cathcart to Morris, 16 Aug. 1803, accepting the latter’s offer of a perusal of his Tripoli negotiations and agreeing to Morris’s request to see Cathcart’s instructions. Also enclosed, but unmarked by Cathcart, are copies of Cathcart to Morris, 18 Aug. 1803 (1 p.), returning Morris’s copy of his negotiations with Tripoli and indicating that Cathcart had retained a copy, and Morris to Dghies, 25 Aug. 1803 (2 pp.; printed ibid., 2:517–18), attesting to Cathcart’s status as U.S. agent to negotiate a treaty with Tripoli.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:504–5.



   
   For Morris’s negotiations with Tripoli, see Irwin, Diplomatic Relations with the Barbary Powers, pp. 125–27.



   
   For the arrêté of 1 Messidor an XI (20 June 1803), see Livingston to JM, 25 June 1803, and n. 2.



   
   For JM’s request, see his letter to Cathcart of 18 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:135–37, 138 n. 7).



   
   A full transcription of this document has been added to the digital edition.

